Name: Commission Regulation (EEC) No 686/85 of 15 March 1985 adopting exceptional support measures for the market in pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 75/ 12 Official Journal of the European Communities 16. 3 . 85 COMMISSION REGULATION (EEC) No 686/85 of 15 March 1985 adopting exceptional support measures for the market in pigmeat be made to the Belgian intervention agency in accor ­ dance with the provision of Regulation (EEC) No 1092/80 and of this Regulation . Only products coming from pigs reared and slaught ­ ered in Belgium can be subject to this aid. The list of products which qualify for aid and the relevant amounts are set out in the Annex hereto. 2 . If the period of storage is extended or curtailed, the amount of aid shall be adjusted accordingly. The amounts of the supplements per month and the deductions per day are set out in column 7 and 8 of the Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 20 thereof, Whereas, because of the health situation in the breeding sector in Belgium, the trade in live pigs, pigmeat and pigmeat derived products to the other Member States and to third countries is not possible for the time being ; Whereas, in order to take account of the limitations to free circulation resulting from the situation , excep ­ tional measures to support the market in that Member State must be taken ; Whereas it is therefore appropriate to fix private storage aid for certain sensitive products in accordance with the detailed implementing rules for the granting of private storage aid in the pigmeat sector adopted by Commission Regulation (EEC) No 1092/80 (3), as last amended by Regulation (EEC) No 201 /85 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 1 . As from 18 March until 26 April 1985 applica ­ tions for private storage aid in the pigmeat sector may Article 2 The minimum quantities per contract and per product shall be as follows : (a) 1 0 tonnes for carcases and half carcases ; (b) five tonnes for all the other products. Article 3 The security shall be 20 % of the amounts of aid set out in the Annex. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable m all Member States . Done at Brussels, 15 March 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 307, 18 . 11 . 1980, p. 5 . (3) OJ No L 114, 3 . 5 . 1980, p. 22 . (&lt;) OJ No L 23, 26 . 1 . 1985 , p. 19 . 16. 3 . 85 Official Journal of the European Communities No L 75/ 13 ANNEX (ECU/tonne) CCT heading No Products in respect of which aid is granted Amount of the aid for a storage period of Supplement or deduction 4 months 5 months 6 months 7 months per month per day 1 2 3 4 5 6 7 8 ex 02.01 A III a) 1 Whole carcases or half carcases without the head, flare fat, kidneys, forefeet, tail , diaphragm and spinal cord, fresh or chilled (') 261 292 323 354 31 1,03 ex 02-01 A III a) 2 Legs , fresh or chilled 314 349 384 419 35 1,17 ex 02.01 A III a) 3 Fore-ends or shoulders, fresh or chilled 314 349 384 419 35 1,17 ex 02.01 A III a) 4 Loins, with or without collar, collars, fresh or chilled (2) 314 349 384 419 35 1,17 ex 02.01 A III a) 5 Bellies , whole or trimmed by rectangular cut, fresh or chilled 163 190 217 244 27 0,90 ex 02.01 A III a) 6 aa) Bellies , whole or trimmed by rectangular cut, without rind and ribs , fresh or chilled 163 190 217 244 27 0,90 ex 02.01 A III a) 6 Cuts corresponding to 'middles', with or without rind, fat or bones, fresh or chilled (3) 240 269 298 327 29 0,97 ex 02.01 A III a) 6 aa) Legs, fore-ends, shoulders, loins with or without collar or collars, boned, fresh or chilled (4) 314 349 384 419 35 1,17 (') The aid for products falling within subheading ex 02.01 A III a) 1 can also be granted for half carcases presented as Wiltshire sides, i.e. without the head, feet, tail , flare fat, kidneys, tenderloin, bone blade, sternum, vertebral column, pelvic bone and diaphragm. (2) Loins falling within subheading ex 02.01 A III a) 4 may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth. (3) Same presentation as for products falling within subheading 02.06 B I a) 2. (4) Loins and collars falling within subheading ex 02.01 A III a) 6 aa) may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth . The minimum quantity of 5 tonnes refers to all products .